-.
     =A=0=2=4=5B=(C=A=SD=R=ev=.=0=2/=l=8)=J=u=dg;,,m=e=n=t1=·n=a=C=r=im=i=na=l=C=a=se=fi=o=r=R=ev=o=ca=t=io=ns========4=====i&!f!''".,""4l&bj~j==f=ol1"""·-=if""'=i·'l='== .""l!
                                                                                                                                           • m-11...u
                                               UNITED STATES DISTRICT COUR~
                                                                                                                                            MAY l (J 2019
                                                       SOUTHERN DISTRICT OF CALIFORNIA
                     UNITED STATES OF AMERICA                                          JUDGMENT IN ACRI ---- l':J.~~ISTHICT COURT
                                                                                       (For Revocation of Probation o 'iS~d R.~1J,tllf/ OF CALIFORNIA                              ,
                                                                                                                 .                                                DEPUTY
                                                                                       (For Offenses Committed On or After November 1, 1,", 1
                                          v.
                                 Juan Carlos Ceja                                          Case Number:          !Ocr021 l-BTM

                                                                                       Marc Carlos
                                                                                       Defendant's Attorney
     REGISTRATION NO.                      18184298
     o-
     THE DEFENDANT:
     12:1 admitted guilt to violation ofallegation(s) No.                   2-3
                                                                          ~~~~~~~~~~~~~~~~~~~~~~~~-




     D was found guilty in violation ofallegation(s) No.                                                                     after denial of guilty.

     Accordin2ly, the court has adjudicated that the defendant is guilty of the following allegation(s):

     Allegation Number                       Nature of Violation

                      2                      Failure to drug test
                      3                      Unauthorized entry into Mexico without permission of probation




          Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
             IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
     material change in the defendant's economic circumstances.

                                                                                       May 8. 2019
                                                                                       Date of Imposition of Sentence


                                                                                             &~~~


                                                                                                                                                !Ocr0211-BTM
>   •


        AO 245B (CASO Rev. 08/13) Judgment in a Criminal Case for Revocations

        DEFENDANT:                Juan Carlos Ceja                                                         Judgment - Page 2 of2
        CASE NUMBER:              10cr0211-BTM

                                                         IMPRISONMENT
         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
         Nine (9) Months.



                                                                                      ~~~
                                                                                      UNnEDSTTESDrnTRICT JUDGE



         D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
         D     The court makes the following recommendations to the Bureau of Prisons:




         D     The defendant is remanded to the custody of the United States Marshal.

         D     The defendant shall surrender to the United States Marshal for this district:
               D    at                                                on
               D    as notified by the United States Marshal.

               The defendant shall surrender for service of sentence at the institution designated by the Bureau of
         D
               Prisons:
               D    on or before
               D    as notified by the United States Marshal.
               D    as notified by the Probation or Pretrial Services Office.

                                                               RETURN

        I have executed this judgment as follows:

              Defendant delivered on


        at - - - - - - - - - - - - , with a certified copy of this judgment.


                                                                        UNITED STATES MARSHAL



                                             By                    DEPUTY UNITED STATES MARSHAL


                                                                                                               10cr0211-BTM
